DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/02/2022.


Status of Claims


Claim 18 has been canceled. 
Claims 1-10, 12, 16-17, 19-25, 31-32, and 34-35 have been amended. 
Claims 1-17 and 19-36 are now pending.

Response to Arguments

The 35 U.S.C. 112(b) rejection of claims 1-15 is withdrawn in light of amendments.
Applicant's arguments filed on 08/02/2022 regarding the 35 U.S.C. 101 and 103 rejections of the claims have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the claims are directed to eligible subject matter because the claims are directed improvements over prior art systems and methods; in that claimed technology improves identification of location of equipment, improves identification of potentially damaged equipment, better identifies resources required to repair equipment damage and mitigates the risk of a crew arriving a site inadequately prepared to repair damage and (2) the claims include elements that are not well-understood, routine and conventional in the utility industry (pages 12-20).
The Examiner respectfully disagrees. The Examiner maintains previous arguments that the claims are directed to the abstract idea of Certain Methods of Organizing Human Activity because the claims describe a process of engaging in dialog with a person to obtain information (i.e. managing interaction between people) to generate a repair list for potentially damaged utility equipment (i.e. providing instructions).  As per the October 2019 PEG, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  Step 2A(2) of the 101 analysis directs the Examiner to determine whether a recited judicial exception is integrated into a practical application (e.g. improvement in technology). Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The Examiner notes that the integration of a practical application (i.e. improvement) is determined based on the additional elements (i.e. non-abstract elements) recited in the claim and not determined based on the improvement over prior art systems and methods. 
The Examiner analyzed the additional elements in light of the Applicant’s and determined that the additional elements did not integrate the abstract idea into a practical application nor provide and inventive concept (i.e. significantly more) because additional elements were mere instructions to apply or implement the abstract idea on a computer and do not improve upon the computer itself or another technology. The improvement cited by the Applicant includes using existing technology (e.g. communication device) to obtain a more precise location for damaged equipment. The improvement is realized in obtaining more accurate location information (i.e. data), which is considered abstract. As stated in the 2019 October PEG, it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology.  Obtaining a precise location (i.e. abstract idea) of the equipment does not improve the computer system itself and/or another technology. 
The Examiner submits that the claims do not include elements that are not well-understood, routine and conventional in the utility industry. The use of a customer’s communication device, a message parser, and a database (i.e. conventional computer components) to obtain geolocation information, parse messages to determine geolocation, and to store equipment information equipment is well-understood and routine as supported by the cited prior arts of Venkatesh, Wetzer, and South. The Examiner also notes that interconnection and/or arrangement of these components can be conventional as supported in the Applicant’s specification. 
Therefore, the 35 U.S.C. 101 rejection is maintained for the reasons stated above.
    	As per the 103 rejections, the Applicant argues that the cited prior art does not teach all the limitations of the claim 1, as amended, and does not render the claims obvious under 35 U.S.C. 103.
The Examiner respectfully disagrees. The Examiner submits that Venkatesh in view of  Wetzer teach all of the limitations of claim 1 as amended. Specifically, Venkatesh teaches a utility communication device and region manager as shown in claims 1a and 1b. Since the Applicant amended the limitation of "the person" to "the customer", previously cited portion of the Venkatesha reference does not apply. However, Venkatesha teaches clients (i.e. customer) who use client devices to communicate with the system. The communication module 112 (i.e. utility communication device) allows communication between the client device (i.e. customers) and the server device (i.e. region manager).
Venkatesha in view of Wetzer teach an inventory database as shown in claim 1d. Wetzer teaches a database (e.g. equipment geography description database 122) that stores data related to geographic zones or locations for all equipment [0034]. The location data defines the physical or geographical location (i.e. geolocation) of the equipment [0059]. Geolocation is interpreted as physical geographical location. Venkatesha in view of Wetzer also teach “provide the identify of potentially damaged utility equipment” as shown in claim 1d. Specifically, Wetzer teaches based on the geographic location, planned or unplanned maintenance items (e.g. equipment) associated with that location can be identified [0060]. For these reasons, the 35 U.S.C. 103 rejections are maintained. See more detail below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 32 is objected to because of the following informalities:
Claim 32 limitation of “the mobile communications device used by the customer” should read “the mobile communication device used by the customer”.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112


As per The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-7 and 12-15 include limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding Claim 1, this claim recites the following limitations that are being interpreted as means-plus-function elements (generic placeholders in emphasis):
a region manager configured to determine a geographic region… and identify a person…
a utility communication device configured to engage in an electronic dialog…
an equipment manager… configured to generate a repair list…, [and] to determine repair equipment…
The presumption is that 35 U.S.C. 112(f) does not apply because the limitations do not use the term “means.”  However, the presumption is overcome because the limitations fail to recite sufficient structure, material, or acts to perform the recited functions.  The identified generic terms (i.e., “manager” and “device,”) do not indicate structural features, and the corresponding modifiers (i.e., “region,” “utility communication,” and “equipment”) do not provide structure to the terms.  Furthermore, the written description as a whole fails to impart any structural significance to the terms (e.g., Fig. 2, depicting components as generic boxes in a “server system”).
Under the three-prong analysis, the identified terms act as generic placeholders for the term “means”; the generic placeholders are modified by corresponding functional language (i.e., “determine…,” “identify…,” “engage…,” etc.); and the generic placeholders are not modified by sufficient structure.  Therefore, the identified elements afford interpretation as means-plus-function limitations.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification states that each of the identified elements may be implemented “in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components.”1  In light of the disclosure as a whole, the recited means-plus-function elements comprise the structure of a general-purpose computer along with any algorithms required to perform non-generic functions.2
The following elements acquire sufficient support describing the corresponding structure required to performing the claimed functions:
region manager – determine a geographic region by applying rules to identified locations (pg. 9-11) and identify a person by searching a database based on the geographic region (pg. 12)
equipment manager – generate a repair list and determine repair equipment by retrieving corresponding entries in a database (pg. 20-21)
utility communication device – engage in a dialog by sending and receiving messages, e.g. SMS or e-mail (pg. 12-14; see also MPEP 2106.05(d)(II), transmitting and receiving data over a network)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claims 2-3, the region manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claims 4-7, the utility management device acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claims 12-13, the equipment manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claim 14, the equipment manager acquires sufficient corresponding structure for the recited functions in the specification at pg. 20-22.  Although the specification does not explicitly state storing information regarding impediments and corresponding repair equipment in the database, it is clear in light of the disclosure as a whole that such information is accessed and retrieved in substantially the same manner as discussed with respect to determining repair equipment for damaged utility equipment.
Regarding Claim 15, the equipment manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1. 



Claim Rejections - 35 USC § 112

As per The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 19-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 lines 21 and 25 and claim 16 line 17 include the limitation of “the geolocation of the communication device…”.  There is insufficient antecedent basis for this limitation because “a communication device” was not previously recited. Also, there are two different types of communication devices (e.g. utility and mobile) referenced in the preceding claims and it is unclear which communication device is associated with “the communication device”.. Therefore, claims 1 and 16 are considered indefinite and thus is rejected under 35 U.S.C. 112(b). Dependent claims 2-15 and 17 and 19-30 are also rejected under 35 U.S.C. 112(b) for the same reasons. The communication device used by the customer is previously recited as “mobile communication device”, therefore, for examination purposes, “the communication device” will be interpreted as “the mobile communication device”.
Claim 1 line 16-17 include the limitation of “a geolocation of the mobile communication device”. The preceding claims in lines 11-12 also refer to “a geolocation…of a mobile communication device. As written, it is unclear if the two referenced geolocations are the same or different. Therefore, claim 1 is considered indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims 2-15 are also rejected under 35 U.S.C. 112(b) for the same reasons. For examination purposes, “a geolocation” in lines 16-17 will be interpreted as “the geolocation” (i.e. the same).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-36 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Expediting Repairs of Utility Equipment Using Electronic Dialogs with People”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-17 and 19-36 are directed to a statutory category, namely a system (claims 1-15), a process (claims 16-17 and 19-30) and manufacture (claims 31-36).
Step 2A (1): Independent claims 1, 16, and 31 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing interactions between people), based on the following claim limitations: “locating and addressing potentially damaged utility equipment; determine a geographic region potentially affected by an environmental event and identify a customer in the geographic region; engage in dialog with the customer, the dialog including at least one message from the customer; parse the at least one message from the customer to determine a geolocation, within the geographic region, of the person in the dialog, parse the dialog to determine equipment information about the utility equipment within the vicinity of a geolocation of the customer, the equipment information including the type of utility equipment and a condition of the utility equipment; receive from the message the geolocation of the customer and the equipment information about the utility equipment within the vicinity of said geolocation, provide based on the geolocation and the equipment information, the identity of potentially damaged utility equipment; and generate a repair list including at least some of the identified potentially damaged utility equipment, the equipment manager also being configured to determine repair equipment to repair the potentially damaged utility equipment on the repair list.”. These claims describe a process of engaging in dialog with a customer to obtain information (i.e. managing interaction between people) to generate a repair list for potentially damaged utility equipment (i.e. providing instructions). Dependent claims 2-15, 17, 19-30, and 32-36 further describe how the dialog occurs, the information obtained from the dialog, and how the repair list is generated based on the information obtained. The identified limitations describe a series of interactions that would ordinarily take place among humans (e.g., a utility customer and a utility agent) using word-of-mouth communication, mental evaluation, and paper and pencil for recording information. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-17 and 19-36 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4-5, 7, 9, 11-16, 19-20, 22, 24, 26-32, and 34-36 recite additional elements of a utility management system, a region manager, a utility communication device configured operably coupled with the region manager to engage in an electronic dialog including an electronic message, a message parser operatively coupled with the utility communication device, the message parser configured to parse the electronic message to determine geolocation of the communication device used in the electronic dialog and parse the electronic dialog, an inventory database in communication with the message parser to receive from the message parser… the inventory database having information about the utility equipment…the inventory database configured for providing equipment information; an equipment manager operatively coupled with the inventory database, the equipment manager being configured to...; and a computer program product including a non-transitory computer-readable medium having computer code. Dependent claims 2-3, 6, 8, 10, 17, 21, 23, 25, and 33 include additional elements of an environmental events notification system, a database of people, the electronic message is configured to activate, on the communication device, an application for managing the electronic dialog, and the message parser is configured to apply image analysis, text analysis, or both. 
These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. 
These additional elements are viewed as computer devices that are used to perform the abstract idea of engaging in dialog with a person to obtain information to generate a repair list for potentially damaged utility equipment. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-17 and 19-36 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-17 and 19-36 recite additional elements as stated above. As per the Applicant’s specification, the system components “can be implemented in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components” (pgs. 7-8).  It further states that the invention may be implemented “in any conventional computer programming language” and may be used “with many computer architectures or operating systems” as understood by those skilled in the art (pg. 23). Read in light of the disclosure as a whole, the recited system and its components amounts to mere instructions to apply the method of organizing human activity using certain conventional hardware and/or software, which is not enough to impose meaningful limits on the abstract idea. While certain claim limitations are interpreted as incorporating structure from the disclosure under 35 U.S.C. 112(f), this structure fails to add anything more in this case. For example, the region manager incorporates the structure of a general-purpose computer along with instructions for applying certain rules to evaluate locations (e.g., evaluating distances, clustering, etc.). The equipment manager incorporates the structure of a general purpose computer along with instructions for storing and retrieving equipment and repair information in the infrastructure database.  The utility communication device incorporates the structure of a general purpose computer along with instructions for sending and receiving electronic messages. The message parser is recited at a high level of generality and represents mere instructions to automate certain abstract concepts using a general-purpose computer.  The disclosure is silent regarding any contemplated techniques for performing text analysis, image analysis, or otherwise “parsing” an electronic dialog by a computer. However, the specification states that the parsing may be performed “using human observation (pg. 16). Therefore, read in light of the disclosure as a whole, the invocation of a “parser” embodied as a computer program amounts to nothing more than certain concepts of interpersonal interactions along with mere instructions to “apply it.”
Viewed both individually and as an ordered combination, these additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-17 and 19-36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, 13-16, 19, 22-25, 28-31, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1).
As per claim 1 (Currently Amended), Venkatesha teaches a utility management system for locating and addressing potentially damaged utility equipment, the system comprising (Venkatesha e.g. Fig. 1 Reporting Systems; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract). Repairable objects may be repairable cable such as a telephone cable, a power cable, and/or an electric cable, among other types of objects that may be repaired [0046].): 
Venkatesha teaches a region manager configured to determine a geographic region potentially affected by an environmental event and identify a customer in the geographic region; (Venkatesha e.g. Figs. 1, 3, 6, and 7; The client device 300 may capture the multimedia data 304 of a field-of-view (FOV) 308. The FOV 308 may also include other portions of the cables 310 and 312, support structures 314 and 316, and trees 318 and 320, among other aspects of an environment 322 proximate to the client device 300 [0047]. Clients (i.e. customers) may be a single user/individual who own and/or operate a communication device (i.e. client device) to send images regarding damaged utility objects to a local utility company and/or entities selected to repair the object ([0012] and [0014]). The server device 102 (i.e. region manager) may determine that the multimedia data 304 includes image data including the details of one or more damaged portions of repairable object 306 and location data indicating a location of the repairable object 306 [0050]. Details of the actionable event includes the location, the environment, and/or the size of the actionable event, among other characteristics of the actionable event such as indication of a flood, earthquake, a storm, etc. ([0069] and [0078]). The Examiner submits that the identity of the customer is associated with the client/user device information and can be received directly from the client/user (i.e. customer) using the device (e.g. client submitting name, address, etc.). The Examiner also submits that the location information (e.g. physical address) inherently indicates a geographic region.)
Venkatesha teaches a utility communication device operably coupled with the region manager to receive, from the region manager, an identity of the customer in the geographic region and to engage in an electronic dialog with the customer, the electronic dialog including at least one electronic message from the customer to the system; (Venkatesha e.g.  Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120 of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 (Fig. 1 and [0019]). Communication module 112 (i.e. utility communication device) may be configured to allow server device 102 to communicate with client devices 104 and/or 106 (i.e. customers) via communication network 108 [0020]. Clients (i.e. customers) may be a single user/individual who own and/or operate a communication device (i.e. client device) to send images regarding damaged utility objects to a local utility company and/or entities selected to repair the object ([0012] and [0014]). Client devices 104 and 106 may be configured to exchange, send, and/or receive data packets from the server device 102 such as data packets 126 and 128 including multimedia data indicative of a repairable object [0031]. The server device 102 may request the client device 104 to send the multimedia data 304 and receive the multimedia data 304 in response to the request [0048]. Multimedia data, referred to as “data packets”, may include image data, thermal image data, sound data, and/or audiovisual data among other types of data indicative of the repairable object ([0014] and [0046]). Image and/or audio data may be captured by a user device, along with location information [0014]. Data packets may include IP addresses of client device 104 and 106 [0022].  The Examiner submits that the identity of the customer is associated with the client/user device information and can be received directly from the client/user (i.e. customer) using the device (e.g. client submitting name, address, etc.).)
Venkatesha teaches a message parser operatively coupled with the utility communication device (Venkatesha e.g. Fig. 1, Server device 102 (i.e. message parser), client device 104, and client device 106 are configured for communicating with each other via communication network 108 [0015]. Server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120 (Fig. 1 and [0019]).), Venkatesha teaches the message parser configured to parse the at least one electronic message from the customer to the system (Venkatesha e.g.  Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices (i.e. customers), e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The server device 102, via the diagnostic module 118, may manage, parse, and/or construct and deconstruct such data and/or data packets, among other steps to analyze data. The server device may identify that the data and/or data packets include multimedia data indicative of a repairable object ([0014] and [0055]).)  Venkatesha teaches to determine a geolocation, within the geographic region, of a mobile communication device used by the customer in the electronic dialog to send the at least one electronic message from the customer to the system, (Venkatesha e.g. Fig. 1, The server device 102 (i.e. message parser), via the communication module 112, may receive and/or access data packets from one or more client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The server device 102 may request the client device 104 (i.e. customer) to send the multimedia data 304 and receive the multimedia data 304 in response to the request [0048]. The server device 102 may determine that the multimedia data 304 includes image data including the details of one or more damaged portions of repairable object 306 and location data indicating a location (i.e. geolocation) of the repairable object 306 [0050]. Client devices 104 and 106 may be mobile devices capable of transmitting and/or receiving data [0032]. Image and/or audio data may be captured by a user device (i.e. customer), along with location information [0014]. Data packets may include IP addresses (i.e. geolocation) of client device 104 and 106 (i.e. customers) [0022].)  Venkatesha teaches the message parser also being configured to parse the electronic dialog to determine equipment information about utility equipment within a vicinity of a geolocation of the mobile communication device used by the customer, the equipment information including the type of utility equipment and a condition of the utility equipment; (Venkatesha e.g. Fig. 1, The server device 102, via communication module 112, may receive and/ or access data packets from one or more client devices (i.e. customers) ([0014] and [0021]). Data packets may include IP addresses (i.e. geolocation) of client device 104 and 106 (i.e. customers) [0022]. The server device may manage, parse, and/or construct and deconstruct such data and/or data packets, among other steps to analyze data. The server device may identify that the data and/or data packets include multimedia data indicative of a repairable object ([0014] and [0055]). The diagnostic module 118 of the server device 102 may identify from the multimedia data details of one or more damaged portions of a repairable object ([0024] and [0069]). The repairable object may be repairable cable such as a telephone cable, a power cable, and/or an electric cable, among other types of objects that may be repaired [0046]. For example, the client device 300 may capture the multimedia data 304 of a field-of-view (FOV) 308. The FOV 308 may also include other portions of the cables 310 and 312, support structures 314 and 316, and trees 318 and 320, among other aspects of an environment 322 proximate to the client device 300 (Fig. 3 and [0047]). The server device 102 may determine that the multimedia data 304 includes image data including the details of one or more damaged portions of repairable object 306 (i.e. condition) and location data indicating a location of the repairable object 306 [0050]. Audio data corresponding to the repairable object may include a user recording, “the street is flooded due to a broken (i.e. condition) water piper (i.e. type of utility equipment), causing a traffic jam”. As such, the diagnostic module 118 may utilize voice recognition system to decipher the words “flood” and “broken water pipe” and determine that the fire department and/or the city’s water department may have the proper tools to remedy the broken water pipe [0055].) 
Venkatesha teaches an inventory database in communication with the message parser to receive from the message parser (1) the geolocation of the communication device used by the customer and (2) the equipment information about utility equipment within the vicinity of said geolocation (Venkatesha e.g. Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120, any of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 [0019]. The server device 102, via communication module 112, may receive and/or access data packets from one or more client devices (i.e. customers) ([0014] and [0021]). The server device 102 may store the data packets in the data storage module 116 (i.e. inventory database) [0018].  Data packets include multimedia such as image data, sound data, and/or audiovisual data indicative of a repairable object and/or an actionable event ([0013], [0014] and [0021]). Data packets may include IP addresses (i.e. geolocation) of client device 104 and 106 (i.e. customer) [0022]. For example, the client device 300 (i.e. customer) may capture the multimedia data 304 of a field-of-view (FOV) 308. The FOV 308 may also include other portions of the cables 310 and 312, support structures 314 and 316, and trees 318 and 320, among other aspects of an environment 322 proximate to the client device 300 (Fig. 3 and [0047]). Image data may include details of one or more damaged portions of the repairable object and location data indicating a location of the repairable object (i.e. utility equipment information) [0050].), Venkatesha does not explicitly teach, however, Wetzer teaches the inventory database having information about utility equipment including, for each item of utility equipment, an associated geolocation, the inventory database configured to provide, based on the geolocation of the communication device used by the customer received from the message parser, and the equipment information, the identity of potentially damaged utility equipment; and (Wetzer e.g. Fig. 1, Wetzer teaches a system for managing the maintenance of equipment [0023]. Fig. 1 system includes storage device 108 that configured to store data in a plurality of databases such as an equipment geography description database 122 [0029]. The equipment geography description database 122 stores data related to geographic zones or locations (i.e. geolocation) for all maintained areas of the end item of equipment. The geographic location descriptions are related to a user graphical interface allowing for rapid point-and-click data acquisition [0034]. The location data defines the physical or geographical location (i.e. geolocation) of the equipment where the components associated with the planned maintenance and probable maintenance may be found [0059]. By specifying a geographic location using the location pointer 316 into the database 116, all planned maintenance such as planned MRO task 302 and probable or unplanned maintenance items such as tasks 310, 312, 314 associated with that location can be identified [0060]. Unplanned work can be specified through an assigned maintenance repair and overhaul (MRO) geography definition obtained from the geography definition database 122 [0043]. The operator specifies the geography for the unplanned work items via a user interface. The menu system may be used to identify a particular item of unplanned MRO work to be completed at the specified geographical location. Once the geographical location has been identified by the operator, only the possible work tasks in that geographical location are made available by the menu system [0045]. The invention provides methods and apparatus for identification, categorization and integration of unplanned MRO work. A technician identifies location of the unplanned work and answers tailored questions posed by the system to obtain additional information about the nature of the work. Using this information, the system identifies and describes the unplanned work tasks and modifies the schedule to include the identified unplanned work [0068].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha’s server system data storage module to include equipment location information as taught Wetzer in order to efficiently identify and categorize unplanned work (Wetzer e.g. [0006]-[0007].)
Venkatesha and Wetzer’s inventions are directed towards using computer technology to identify and resolve unplanned maintenance work.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha and Wetzer and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Venkatesha teaches an equipment manager operatively coupled with the inventory database, the equipment manager being configured to generate a repair list including at least some of the identified potentially damaged utility equipment, the equipment manager also being configured to determine repair equipment to repair the potentially damaged utility equipment on the repair list. (Venkatesha e.g. Fig. 1 server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120, any of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 [0019]. The diagnostic module 118 determines instructions to repair one or more damaged portions of an object and the type of tools that may be used for the repair [0025]. The reporting module/component 120 (i.e. equipment manager) may determine a report for the entity selected to repair the repairable object. The report may also include the details of the one or more damaged portions and the instructions to repair the one or more damaged portions [0029]. Instructions comprise an indication of one or more tools required to carry out the instructions [0044]. The reporting module 120 may include in a report the location of the repairable object 306 and an indication of the estimated cause, possibly to implement preventative measures to prevent and/or mitigate reoccurring causes ([0050]- [0051]).)
As per claim 4 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the utility communication device is configured to engage in the electronic dialog by sending an electronic message, of the at least one electronic message, to the mobile communication device of the customer. (Venkatesha e.g. Fig. 1, Server device 102, client device 104, and client device 106 are configured for communicating with each other via communication network 108 [0015]. Clients (i.e. customers) may be a single user/individual who own and/or operate a communication device (i.e. client device) to send images regarding damaged utility objects to a local utility company and/or entities selected to repair the object ([0012] and [0014]). The server device 102 may request the client device 104 (i.e. customer) to send the multimedia data 304 and receive the multimedia data 304 in response to the request [0048].)
As per claim 7 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the utility communication device is configured to receive, from the mobile communication device, at least one electronic message including observations by the customer regarding the vicinity of the geolocation, the observations including image data, text, or both. (Venkatesha e.g. An individual (i.e. customer) may discover the broken line and operate a camera phone to capture an image of the broken line. The individual (i.e. customer) may send the image to a local utility company that may investigate the broken line and repair the damages to the broken line [0012]. Multiple camera phones capturing images and/or videos of a monument proximately located to the broken line, possibly indicating a location (i.e. geolocation) of the broken line [0013]. The server device may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014].  Image and/or audio data may be captured by a user device, along with location information (i.e. geolocation) [0014]. Client devices 104 and 106 may be mobile devices capable of transmitting and/or receiving data [0032].) 
As per claim 8 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 7, Venkatesha teaches wherein the message parser is configured to apply image analysis, text analysis, or both to the observations received from the mobile communication device of the customer to determine the type of utility equipment, the condition of the utility equipment, or both. (Venkatesha e.g. Fig. 1; The server device may receive and/ or access data packets from one or more client devices [0014]. Client devices 104 and 106 may be mobile devices capable of transmitting and/or receiving data [0032].  The server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. The diagnostics module 118 of the server device 102 may be configured to implement image recognition, object recognition, and/or pattern recognition, among other types of computer vision technology to identify the details from the image data such as one or more damaged portions (i.e. condition) of a repairable object [0024]. The server device 102 may identify the repairable object 306 of the cable 312, and/or other types of repairable objects such as a building, a street, a sidewalk, a vehicle, one or more parts of the vehicle, a cable, a power line, a transformer, a pipe, a light, a sign, a signal, a leakage, and/or a puncture [0049].)
As per claim 9 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 7, Venkatesha teaches wherein the message parser is configured to parse the electronic dialog to determine impediments, in the vicinity of the geolocation, to repairing the utility equipment. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]).  Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014].  Server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. The server device 102 may determine that the multimedia data 304 includes image data including the details of one or more damaged portions of repairable object 306 and location data indicating a location (i.e. geolocation) of the repairable object 306 [0050]. The diagnostic module 118 may determine from the image data an indication of an illumination associated with the repairable object 306. The illumination may be a spark, a flash, a glow, a flame, a fire, and/or a blaze (i.e. impediment) [0052]. The diagnostic module may select the fire department to repair the repairable object based on the illumination. As such the report may be routed to the fire department based at least on the indication of a possible fire. The report may be routed to other entities equipped to handle, contain, and/or extinguish the spark and/or fire (i.e. impediment) [0053].) 
As per claim 10 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 9, Venkatesha teaches wherein the message parser is configured to parse the electronic dialog by applying image analysis, text analysis, or both to the observations received from the mobile communication device of the customer. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). Client devices 104 and 106 may be mobile devices capable of transmitting and/or receiving data [0032]. Clients (i.e. customers) may be a single user/individual who own and/or operate a communication device (i.e. client device) to send images regarding damaged utility objects to a local utility company and/or entities selected to repair the object ([0012] and [0014]). Server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014].)
As per claim 13 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the equipment manager is configured to determine the repair equipment by determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (Venkatesha e.g. Fig. 1, The diagnostic module 118 determines instructions to repair one or more damaged portions of an object and the type of tools that may be used for the repair [0025]. The reporting module/component 120 (i.e. equipment manager) may determine a report for the entity selected to repair the repairable object. The report may also include the details of the one or more damaged portions and the instructions to repair the one or more damaged portions [0029]. Instructions comprise an indication of one or more tools required to carry out the instructions [0044].  For example, the instruction may include instructions for replacing the cable of object 512 and/or covering the exposed metal portion of the cable.  A tools input 522 may be selected to display the tools necessary to carry out the instructions for repairing the one or more damaged portions 514 of the repairable object 512 (Fig. 5 and [0062]).) 
As per claim 14 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 9, Venkatesha teaches wherein the equipment manager is configured to determine the repair equipment by determining, for each impediment to repairing the utility equipment determined by parsing the electronic dialog, repair equipment for removing the impediment. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The diagnostic module 118 determines instructions to repair one or more damaged portions of an object and the type of tools that may be used for the repair [0025]. The reporting module/component 120 (i.e. equipment manager) may determine a report for the entity selected to repair the repairable object. The report may also include the details of the one or more damaged portions and the instructions to repair the one or more damaged portions [0029]. Instructions comprise an indication of one or more tools required to carry out the instructions [0044]. The diagnostic module 118 may determine from the image data an indication of an illumination associated with the repairable object 306. The illumination may be a spark, a flash, a glow, a flame, a fire, and/or a blaze (i.e. impediment) [0052]. The diagnostic module may select the fire department to repair the repairable object based on the illumination. As such the report may be routed to the fire department based at least on the indication of a possible fire. The report may be routed to other entities equipped to handle, contain, and/or extinguish the spark and/or fire (i.e. impediment) [0053].)
As per claim 15 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the equipment manager is configured to store, in the inventory database, the condition of the utility equipment with the retrieved identity of the utility equipment. (Venkatesha e.g. Fig. 1 Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120, any of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 [0019]. The server device 102, via communication module 112, may receive and/ or access data packets from one or more client devices ([0014] and [0021]). The server device 102 may store the data packets in the data storage module 116 (i.e. inventory database) [0018]. Data packets include multimedia such as image data, sound data, and/or audiovisual data indicative of a repairable object and/or an actionable event ([0013], [0014] and [0021]). Image data may include details of one or more damaged portions (i.e. condition) of the repairable object and location data indicating a location of the repairable object [0050]. The server device 102 may identify the repairable object 306 of the cable 312, and/or other types of repairable objects such as a building, a street, a sidewalk, a vehicle, one or more parts of the vehicle, a cable, a power line, a transformer, a pipe, a light, a sign, a signal, a leakage, and/or a puncture [0049].)
As per claim 16 (Currently Amended), Venkatesha teaches a method of controlling a utility management system to locate and address potentially damaged utility equipment, the method comprising (Venkatesha e.g. Fig. 1 Reporting System and Fig. 6 Method; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract).): 
Venkatesha teaches determining a geographic region potentially affected by an environmental event; (See claim 1a for response.)
Venkatesha teaches identifying a customer in the geographic region; (See claim 1a for response.)
Venkatesha teaches receiving, at a utility communication device, the identity of the customer in the geographic region; (See claim 1b for response.)
Venkatesha teaches engaging in an electronic dialog with the customer, the electronic dialog including at least one electronic message to the utility communication device from the customer using a mobile communication device used by the customer; (See claim 1b for response.)
Venkatesha teaches parsing the at least one electronic message to determine a geolocation, within the geographic region, of the mobile communication device used by the customer in the electronic dialog; (See claim 1c for response.)
Venkatesha teaches parsing the electronic dialog to determine equipment information about utility equipment within a vicinity of the geolocation of the mobile communication device used by the customer in the electronic dialog, the equipment information including the type of utility equipment and a condition of the utility equipment; (See claim 1c for response.)
Venkatesha in view of Wetzer teach retrieving, based on the geolocation of the communication device and the equipment information, the identity of potentially damaged utility equipment from an inventory Page 5 of 22Appl. No. 15/621,087database, the utility equipment in the inventory database having associated information relating to geolocation; (See claim 1d for response.)
Venkatesha teaches generating a repair list including at least some of the identified potentially damaged utility equipment; and (See claim 1e for response.)
Venkatesha teaches determining repair equipment to repair the potentially damaged utility equipment on the repair list. (See claim 1e for response.)
As per claim 19 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein engaging in the electronic dialog with the customer comprises: sending, by a utility management server system, an electronic message to the mobile communication device of the customer. (See claim 4 for response.)
As per claim 22 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein engaging in the electronic dialog with the customer comprises: receiving, at the utility communication device from the mobile communication device used by the customer, at least one electronic message including observations by the customer regarding the vicinity of the geolocation, the observations including image data, text, or both. (See claim 7 for response.)
As per claim 23 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 22, Venkatesha teaches wherein parsing the electronic dialog to determine equipment information comprises: applying image analysis, text analysis, or both to the observations received from the mobile communication device of the customer to determine the type of utility equipment, the condition of the utility equipment, or both. (See claim 8 for response.)
As per claim 24 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 22, Venkatesha teaches further comprising: parsing the electronic dialog to determine impediments, in the vicinity of the geolocation, to repairing the utility equipment. (See claim 9 for response.)
As per claim 25 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 24, Venkatesha teaches wherein parsing the electronic dialog to determine the impediments comprises: applying image analysis, text analysis, or both to the observations received from the mobile communication device of the customer. (See claim 10 for response.)
As per claim 28 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein determining the repair equipment comprises: determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (See claim 13 for response.)
As per claim 29 (Original), Venkatesha in view of Wetzer teach the method of claim 24, Venkatesha teaches wherein determining the repair equipment comprises: determining, for each impediment to repairing the utility equipment determined by parsing the electronic dialog, repair equipment for removing the impediment. (See claim 14 for response.)
As per claim 30 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches further comprising: storing, in the inventory database, the condition of the utility equipment with the retrieved identity of the utility equipment. (See claim 15 for response.)
As per claim 31 (Currently Amended), Venkatesha teaches a computer program product including a non-transitory computer- readable medium having computer code thereon for locating and addressing potentially damaged utility equipment, the computer code comprising (Venkatesha e.g. Figs. 1-2; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract). The server device 200 may include a non-transitory computer-readable medium in relation to Figs. 1-2B [0044]. Fig. 1 server device data storage module 116 may include non-transitory computer-readable storage medium, having stored thereon machine-readable instructions, e.g. compiled or non-compiled program logic and/or machine code. The instructions may be executed by the modules 112-118, that may take the form of hardware modules of server device 102. The instruction may cause the server device 102 to perform operations [0023].): 
Venkatesha teaches program code for determining a geographic region potentially affected by an environmental event; (See claim 1a for response.)
Venkatesha teaches program code for identifying a customer in the geographic region; (See claim 1a for response.)
Venkatesha teaches program code for receiving, at a utility communication device, the identity of the customer in the geographic region; (See claim 1b for response.)
Venkatesha teaches program code for engaging in an electronic dialog with the customer via a mobile communication device used by the customer, by (1) parsing at least one electronic message of the electronic dialog, from the customer using the mobile communication device used by the customer to the utility communication device, to determine a geolocation of the mobile communication device used by the customer, andReply to office action of 1/11/2021 (2) to determine equipment information about utility equipment within a vicinity of the geolocation of the mobile communication device used by the customer in the electronic dialog, the equipment information including the type of utility equipment and a condition of the utility equipment; (See claim 1c for response.)
Venkatesha in view of Wetzer teach program code for obtaining, based on the geolocation of the mobile communication device and the equipment information, the identity of potentially damaged utility equipment; (See claim 1d for response.)
Venkatesha teaches program code for generating a repair list including at least some of the identified potentially damaged utility equipment; and (See claim 1e for response.)
Venkatesha teaches program code for determining repair equipment to repair the potentially damaged utility equipment on the repair list. (See claim 1e for response.)
As per claim 33 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches wherein the program code for engaging in the electronic dialog comprises: program code for applying image analysis, text analysis, or both to the at least one electronic message to determine the type of utility equipment, the condition of the utility equipment, or both. (See claim 8 for response.)
As per claim 35 (Currently Amended), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches further comprising: program code for determining impediments, in the vicinity of the geolocation, to repairing the utility equipment. (See claim 9 for response.)
As per claim 36 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches wherein the program code for determining the repair equipment comprises: program code for determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (See claim 13 for response.)
Claims 2, 5-6, 11, 17, 20-21, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of South (US 2015/0111524 A1).
As per claim 2 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the region manager is further configured to: receive, from an environmental events notification system, at least one electronic message regarding the environmental event, and determine the geographic region based on the at least one electronic message from the environmental events notification system. (South e.g. Figs. 1, 1A, and 2; South teaches a computer-implemented method for interactive emergency information and identification (Abstract). The interactive emergency information and identification system 200 (i.e. environmental events notification system) may receive one or more notifications associated with emergency situations, emergency action plans, and other data from the emergency and law enforcement agencies 160. Additionally, the interactive emergency information and identification system 200 may transmit information about one or more individuals in proximity to the location of the emergency situation as well as audio, video, and/or text data received from the individual 120 to the emergency and law enforcement agencies 160 [0039]. Notifications may include textual, audio, and/or video information related to the emergency situation ([0007] and [0011]). Audio, video, and/or text data may be received from individuals via their devices [0031]. Based on the information received about the emergency situation, the processor 210 may define a geo-fence (or geo-net) representing a physical area surrounding the location of the emergency situation. The emergency situation may include a terrorist attack, a shooting event, a bombing event, an earthquake, a flood, a fire, a hurricane, tornado, an accident, collapsing building, and other natural or man-made disasters ([0043] and [0048]- [0050]). 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system to receive environment events (e.g. emergency) notifications as taught by South in order to efficiently coordinate the flow of information between individuals and first responders (South e.g. [0039]).
Venkatesha, Wetzer. and South’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha, Wetzer, and South and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 5 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 4, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the electronic message is a text message that requests an observation from the customer. (South e.g. Figs. 6-7; South teaches a computer-implemented method for interactive emergency information and identification (Abstract). A functionality to give feedback may be provided to the individual (i.e. customer) via the user interface and the feedback may be received at the system 200. Information on the state of the individual (i.e. customer) may be requested. Audio, video, text, and other data related to the emergency situation may be received from the individual [0059].  Emergency instructions associated with the emergency situation may be provided to the individual via the user interface (for example, as a text or as graphical instructions) [0062]. The operation 410 may connect and communicate with one or more specific individuals or small groups believed to be proximate to or distant from the emergency to obtain more information via the administrator’s user interface. Such communication may occur via phone, VoIP, SMS/MMS text messages, Internet-based text messages, and so forth [0070].)
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 2.
As per claim 6 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 4, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the electronic message is configured to activate, on the mobile communication device, an application for managing the electronic dialog. (South e.g. The user device may be a mobile telephone, a smart phone, a tablet computer, etc. that is capable of sending and receiving data over a network [0035]. The user device includes an application (or “app') associated with the interactive emergency information and identification system 200 that receives, transmits, displays emergency information and collects location information on the user device. Such an app may automatically start when the user device is turned on and perpetually run in the background. As such, when an emergency message is received from the system 200, the app is available to display the message regardless of the user's current device activity [0055]. The app may cause the user device to emit a warning sound corresponding with the display of the message (even if the device is set to a “silent" mode) [0057]. A functionality to give feedback may be provided to the individual via the user interface and the feedback may be received at the system 200. Information on the state of the individual may be requested. Audio, video, text, and other data related to the emergency situation may be received from the individual [0059].) 
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 2.  One of ordinary skill would have recognized that the functionality of the message to activate an application on the recipient device would further improve the system to proactively assesses potential emergency situations prior to receiving indications from customers.
As per claim 11 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, wherein the message parser is configured to determine global positioning coordinates from geolocation metadata of the at least one electronic message. 
Venkatesha teaches obtaining location data and IP addresses from image data and data packets, respectively (Venkatesha e.g. Fig. 1 server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014]. Image and/or audio data may be captured by a user device, along with location information [0014]. The data packets 126 and 128 may include IP addresses of client device 104 and 106 (Fig. 1 and [0022]). Client devices 104 and 106 may be mobile devices capable of transmitting and/or receiving data [0032]. Clients (i.e. customers) may be a single user/individual who own and/or operate a communication device (i.e. client device) to send images regarding damaged utility objects to a local utility company and/or entities selected to repair the object ([0012] and [0014]).) 
Venkatesha in view of Wetzer do not explicitly teach determining global positioning coordinates from geolocation metadata of the at least one electronic message.
However, South teaches determining global positioning coordinates from geolocation metadata of the at least one electronic message (South e.g. The user device may be a mobile telephone, a smart phone, a tablet computer, etc. that is capable of sending and receiving data over a network [0035]. User device may determine its present location using a GPS receiver [0036]. The user devices periodically transmit their current location to system 200 whenever they are powered on [0051]. Received GPS information may include altitude as well as latitude and longitude [0052].) 
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 2.
As per claim 17 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and South teach wherein determining the geographic region potentially affected by the environmental event comprises: receiving, from an environmental events notification system, at least one electronic message regarding the environmental event; and determining the geographic region based on the at least one electronic message from the environmental events notification system. (See claim 2 for response.)
As per claim 20 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 19, Venkatesha in view of Wetzer and South teach wherein the electronic message is a text message that requests an observation from the customer. (See claim 5 for response.)
As per claim 21 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 19, Venkatesha in view of Wetzer and South teach wherein sending the electronic message to the mobile communication device of the customer comprises: activating an application for managing the electronic dialog, wherein the application is configured to execute on the mobile communication device. (See claim 6 for response.)
As per claim 26 (Original) Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and South teach wherein parsing the at least one electronic message comprises: determining global positioning coordinates from geolocation metadata of the at least one electronic message. (See claim 11 for response.)
As per claim 32 (Currently Amended), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha in view of Wetzer and South teach wherein the program code for engaging in the electronic dialog comprises: program code for determining global positioning coordinates from geolocation metadata of the at least one electronic message from the mobile communications device used by the customer. (See claim 11 for response.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of Baynes et al. (US 2015/0100166 A1).
As per claim 3 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha in view of Wetzer do not explicitly teach, however, Baynes teaches wherein the region manager is further configured to: communicate with a database of people to select a customer of the utility service residing in the geographic region. (Baynes e.g. Fig. 4, Baynes teaches a system for determining when a power outage has occurred in a structure and reporting such power outages to a remote server system [0004]. The one or more processor may be configured to determine a utility service provider associated with a geographic region of the power outage cluster [0008]. Fig. 4 aggregation server system (i.e. region manager) smart-home device interface 420 may receive notifications of power outages from smart-home devices [0061]. Based upon information present within the messages received from smart-home devices and/or by cross-referencing information received in such messages with a database of location information for the user accounts associated with the smart-home devices, power outage locator engine 410 may be able to determine when each smart-home device experiences the power outage and the location of each smart-home devices. The geographic location of the structures in which the smart-home devices are located may be used in assessing whether a common power outage is responsible for the power loss at the structures ([0062]- [0063]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system to include a customer database as taught by Baynes in order to cross-reference message/notification information with user home locations to identify affected clusters (Baynes e.g. [0008]- [0009] and [0062]).
Venkatesha, Wetzer. and Baynes’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha, Wetzer, and Baynes and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 12, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of Mohideen et al. (US 2014/0074273 A1).
As per claim 12 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, wherein the equipment manager is configured to: retrieve, from the inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the mobile communication device; and identify, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. 
Venkatesha in view of Wetzer teach wherein the equipment manager is configured to retrieve, from the inventory database, utility equipment with a geolocation within the geolocation of the mobile communication device (Wetzer e.g. Wetzer teaches a system for managing the maintenance of equipment [0023]. Fig. 1 system includes storage device 108 that configured to store data in a plurality of databases such as an equipment geography description database 122 [0029]. The equipment geography description database 122 stores data related to geographic zones or locations for all maintained areas of the end item of equipment. The geographic location descriptions are related to a user graphical interface allowing for rapid point-and-click data acquisition [0034]. A wearable data communication device 112 (i.e. mobile device) is in communication with the user interface 104 by means of a wireless network 114. The wearable communication device 112 forms a wireless data entry device in communication with other components of the network 102 (Fig. 1 and [0027]). Unplanned work can be specified through an assigned maintenance repair and overhaul (MRO) geography definition obtained from the geography definition database 122 [0043]. The operator specifies the geography for the unplanned work items via a user interface. The menu system may be used to identify a particular item of unplanned MRO work to be completed at the specified geographical location. Once the geographical location has been identified by the operator, only the possible work tasks in that geographical location are made available by the menu system [0045].)
Venkatesha in view of Wetzer teach identify, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog (Wetzer e.g. The invention provides methods and apparatus for identification, categorization and integration of unplanned MRO work. A technician identifies location of the unplanned work and answers tailored questions posed by the system to obtain additional information about the nature of the work [0068]. The operator identifies and verifies the work category (e.g. hydraulics, electrical, etc.) for the items of unplanned work [0046]. A task description for the unplanned work tasks is identified and verified using a pull down menu of relevant information along with a click-to-verify method for input [0047].) 
While Venkatesha in view of Wetzer teach determining utility equipment within a certain physical or geographical location associated with the user communication device, it does not explicitly teach within a predetermined distance.
However, Mohideen teaches retrieve… utility equipment with a geolocation within a predetermined distance of the geolocation of the communication device (Mohideen e.g. Mohideen teaches a system for automatically providing a worker device with an updated visual representation of equipment and maintenance tasks in a facility (Abstract and par. [0019]). The availability of worker location information (derived from GPS or Wi-Fi) enables implementing the 2D and 3D plantwide models as moving models, where the location information allows the rendered view to reflect the new position (equipment in the view changes as the worker moves). Plantwide models are relevant to a task/work flow including processing units [0009]. The assigned tasks and processing unit involved in the operation/task can be distinctly highlighted against other equipment in the rendered model portion ([0021]- [0023]). When said first worker reaches a predetermined distance from said first processing unit, said 3D representation is rendered automatically (claim 8).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system inventory database to be able to retrieve/filter utility equipment information  based on its location being a predetermined distance of an operator’s computing device as taught by Mohideen in order to communicate specific instructions  that helps plant maintenance, operations, and reliability and improve overall plant efficiency in a complex work environment (Mohideen e.g.[0004] and [0006]).
Venkatesha, Wetzer, and Mohideen’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha, Wetzer, and Mohideen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 27 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and Mohideen teach wherein retrieving the identity of potentially damaged utility equipment from the inventory database comprises: retrieving, from the inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the mobile communication device; Reply to office action of 1/11/2021 identifying, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. (See claim 12 for response.)
As per claim 34 (Currently Amended), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha in view of Wetzer and Mohideen teach wherein the program code for obtaining the identity of potentially damaged utility equipment comprises: program code for retrieving, from an inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the mobile communication device; and program code for identifying, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. (See claim 12 for response.)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – pg. 7 ln. 24 – pg. 8 ln 11 with reference to Fig. 2
        2 MPEP 2181(II)(B)